Barnard, J.
The plaintiff is a foreign corporation, and the defendant resides in Madison county.
The proper place of trial is in that county.
The fact that plaintiff has an agency established in the city and county of New York does not affect the question. On this motion, the place of trial cannot be retained on the ground of convenience of witnesses. This is decided in 7 How. Pr., 356, and I see no reason for dissenting from that case. If plaintiff desires to have the place of trial in the city and county of New *241York for convenience of witnesses, he must make a distinct motion therefor; in which case the defendant will be at liberty to show that convenience of witnesses requires the place of trial to be in Madison county.
Motion granted, with $10 costs.